DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 9/14/2020 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed first inside, second inside, and intermediate rods and their positioning as described in claim 6 must be shown or the feature(s) canceled from the claim(s).  Note that claim 6 depends form claim 1 which requires the inside rod (first inside rod) to have openings at each end in which outside rods are at least partially positioned and bearings on ends of the outside rods. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 7-11 are objected to because of the following informalities:  instances of “the threadless rod” should be replaced with “the at least one threadless rod” and “the nut” replaced with “the at least one nut”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “the first opening or the second opening of the second inside rod” and “the tabs of the second inside rod” without antecedent basis.  It is not clear what the structure of the second inside rod comprises.  More particularly, it is unclear 
Claim 11 recites, “the end bearing,” “a first end bearing,” and “a second end bearing” where it is unclear if or how the first and second end bearing relate to “the end bearing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 1,672,488).
Regarding Claim 1, Hall discloses in the figures, an apparatus comprising: 
an inside rod 10 including a first opening on a first longitudinal end (opening containing outside rod 4 at left longitudinal end of 10) of the inside rod and a second opening on a second longitudinal end (opening containing outside rod 3 at the right longitudinal end of 10) of the inside rod, the first opening and the second opening extending at least partially through the inside rod (see Figs. 2 and 3), the inside rod including tabs (structure circumferentially between slots 18 and 19) extending from the first longitudinal end and the second longitudinal end of the inside rod at least partially 
outside rods 3 and 4 to be at least partially positioned within the openings of the inside rod (see Figs. 2 and 3), the tabs of the inside rod at least partially surrounding the outside rods 3 and 4 (see Figs. 2 and 3), 
the outside rods 3 and 4 including end bearings 31 (see Fig. 2) to couple to a first structure 6 and a second structure 5; and 
conical nuts 13 and 16 including threads correlating with the conical threads of the tabs of the inside rod, the conical nuts 13 and 16 to threadably couple to the tabs (structure of inside rod 10 circumferentially between slots 18 and 19), the conical nuts to constrict the tabs around the outside rods and couple the inside rod and the outside rods (see Figs. 2-3, read col. 2, ll. 106-108).
Regarding Claim 2, Hall discloses wherein portions of the outside rods 3 and 4 to be positioned within the inside rod 10 are adjustable (rotation of the outside rods 3 and 4 with respect to the turnbuckle portion/inside rod 10 effectively screws in or screws out the outside rods 3 and 4 to or from the inside rod 10).
Regarding Claim 3, Hall discloses wherein an adjustment of a rotational orientation of the end bearings (a rotation of the entire assembly about the longitudinal axis such as going from the orientation of the entire assembly in Fig. 2 to that of Fig. 3) is independent from an adjustment of the portions of the outside rods to be positioned within the inside rod (determined by a rotation of the outside rods 3 and 4 with respect to inside rod 10 as described above; if the entire assembly is rotated including the 
Regarding Claim 4, Hall discloses wherein the adjustment of the rotational orientation of the end bearings (a rotation of the entire assembly about the longitudinal axis such as going from the orientation of the entire assembly in Fig. 2 to that of Fig. 3) and the adjustment of the portions of the outside rods to be positioned within the inside rod (determined by a rotation of the outside rods 3 and 4 with respect to inside rod 10 as described above) is determined by a position of the first structure 6 relative to the second structure 5 (the rotational adjustment involves a rotation of the first structure 6 and the second structure 5, the first structure 5 essentially positionally locked relative to the second structure 6; while the adjustment of the portions of the outside rods positioned within the inside rods either adds or removes distance between the first structure 6 and the second structure).
Claims 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki (US 4,645,473).
Regarding Claim 7, Mochizuki discloses in Figs. 1 and 8, an apparatus comprising:
a hollow rod (comprising 2 and 13) with an internal circumference, the hollow rod including tabs (at 11) extending from at least one longitudinal end of the hollow rod, an exterior surface of the tabs 11 including conical threads (see figures, read col. 2, ll. 58-60); 
at least one threadless rod 10a, at least a portion of the threadless rod to be positioned within the hollow rod (see figures), a circumference of the threadless rod to 
at least one nut 3 including internal conical threads complementary to the conical threads of the exterior surface of the tabs 11 of the hollow rod (see figures, read col. 2, ll. 58-60, an engagement between the internal conical threads of the nut and the conical threads of the exterior surface of the tabs of the hollow rod to substantially constrict the tabs of the hollow rod around the threadless rod to couple the hollow rod and the threadless rod (read col. 3, ll. 5-7; see figures).
Regarding Claim 8, Mochizuki discloses wherein the portion of the threadless rod 10a to be positioned within the hollow rod is adjustable (the portion of the threadless rod 10a positioned within the hollow rod can be adjusted by loosening and tightening nut 3).
Regarding Claim 12, Mochizuki discloses wherein the tabs 11 extend from the at least one longitudinal end of the hollow rod (comprising 2 and 13) around the internal circumference (of the hollow rod; as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Leffler (US 598,307) in view of Kim (US 2010/0003074).
Regarding Claim 1, Leffler discloses in Fig. 13 an apparatus comprising: 
an inside rod (e2) including a first opening on a first longitudinal end (upper end of e2 with respect to the figure) of the inside rod and a second opening on a second longitudinal end (lower end of e2 with respect to the figure) of the inside rod (e2), the first opening and the second opening extending at least partially through the inside rod (see the figure), the inside rod including tabs (tabs defined as the structure of inside rod e2 between the splits/slots e5 at the longitudinal ends) extending from the first longitudinal end and the second longitudinal end of the inside rod (e2) at least paritally around the first opening and the second opening (as shown in the figure); 
outside rods (e6) to be at least partially positioned within the openings of the inside rod (e2), the tabs of the inside rod (tabs defined as the structure of inside rod e2 between the splits/slots e5 at the longitudinal ends) at least partially surrounding the outside rods (e6), the outside rods (e6) including end bearings (the rings at the ends of 
conical nuts (e7) to couple the inside rod (e2) and the outside rods (e6), the conical nuts (e7) to constrict the tabs around the outside rods (e6) and couple the inside rod (e2) and the outside rods (e7).
Leffler does not disclose the exterior surface of the tabs including conical threads and the conical nuts including threads correlating with the conical threads of the tabs of the inside rod, the conical nuts to threadably couple to the tabs.
Kim discloses in Figs. 4-8, an inside rod 100 having openings at either longitudinal end for receiving outside rods 50.  Kim teaches a locking assembly including tabs (between longitudinal slits 150) at the longitudinal ends of the inside rod 100 at least partially around the first longitudinal end openings (see Fig. 4) and conical nuts 110 including threads 112 correlating with conical threads 160 of the tabs of the inside rod 100 (see Figs. 6 and 8), the conical nuts 100 to threadably couple to the tabs, the conical nuts 100 to constrict the tabs around the outside rods 50 and couple the inside rod 100 and the outside rods 50 (see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Leffler to include conical threads on the exterior surface of the tabs and correlating threads on the conical nuts to threadably couple to the tabs as taught by Kim in order to provide significant strength to the apparatus including the tabs with exterior threads and conical nuts with correlating threads (Kim para. 0070).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leffler (US 598,307) in view of Kim (US 2010/0003074) and further in view of Sanders (US 3,278,210).
Regarding Claim 5, Leffler in view of Kim teaches the claimed invention as discussed above.  Leffler in view of Kim as discussed does not disclose wherein an exterior surface of the inside rod includes flats to form a grip and enhance torqueing of the conical nuts.
Sanders discloses in Figs. 1-2, an inside rod 10, outside rods 15 and 16, and nuts 39 and 40, similar in form and function to those disclosed by Leffler.  Sanders teaches an exterior surface 14 of the inside rod 10 includes flats to form a grip and enhance torqueing of the nuts 39 and 40 (see, in particular, Fig. 2; read col. 2, ll. 56-59).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Leffler further to include flats on the exterior surface of the inside rod as taught by Sanders in order to enable engagement with a standard hexagonal wrench to turn the inside rod when the apparatus is to be tightened or loosened (Sanders col. 2, ll. 56-59).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 4,645,473) in view of Umeno (US 4,554,780).
Regarding Claim 9, Mochizuki discloses the claimed invention as discussed above.  Mochizuki does not explicitly teach wherein a longitudinal end of at least one of the threadless rod or the hollow rod includes an end bearing.  Mochizuki further discloses that the apparatus includes at least one threadless rod comprising first threadless rod 10a that is a driving shaft and a second threadless rod 10b that is a 
Umeno discloses in Fig. 3, a driving shaft (right portion shaft at 10 with bearing assembly 11) coupled to a driven shaft (left portion of shaft 10 having bearing assembly 9), similar to the configuration disclosed Mochizuki.  Umeno teaches a first bearing (portion of the drive shaft at 11, see annotation of Fig. 3 below) at a longitudinal end of the drive shaft and a second bearing (portion of the driven shaft at 9, see annotation of Fig. 3 below).

    PNG
    media_image1.png
    424
    926
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Mochizuki to include wherein a longitudinal end of each of the first threadless rod and second threadless rod includes an end bearing as taught by Umeno in order to allow rotational energy from a motor or other rotational energy producing machine to transfer through the threadless rods/shafts thereby driving machinery at the other end of the apparatus, i.e. transferring rotational power.
Regarding Claim 10, Mochizuki in view of Umeno teaches the claimed invention as discussed above.  Mochizuki further discloses wherein a translational adjustment of the threadless rod 10a with respect to the hollow rod (2 and 13) is independent from a rotational orientation of the threadless rod 10a (translation is accomplished by simply sliding the threadless rod 10a further into or out of the hollow rod having nothing to do with the rotational orientation of the threadless rod).  Within the combination where the threadless rod has an end bearing as taught by Umeno, the rotation of the end bearing is the rotation of the threadless rod to which it belongs, therefore the translational adjustment of the threadless rod is independent from the orientation of the end bearing as claimed.
Regarding Claim 11, as best understood, Mochizuki in view of Umeno teaches the claimed invention as discussed above.  Mochizuki further discloses wherein the translational adjustment of the at least one threadless rod (which inherently relatively displaces the ends of the threadless rods/shafts which in the combination include end bearings) and the rotational orientation of the at least one threadless rod (the first and second threadless rods which in the combination include a first and second bearing, respectively) are determined by a position of the first threadless rod and the second threadless rod (spacing of a first structure attached to the first end bearing of the first threadless rod of the combination and a second structure attached to the second end bearing of the second threadless rod of the combination is directly related to the translational adjustment of the threadless rods; rotational orientation of the threadless rods including the end bearings when connected to respective structures is determined by a rotation of the structures to which the bearings are attached).
Allowable Subject Matter
Claims 13-20 are allowable.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and the drawing objection is addressed.
Regarding Claim 6, as understood, the prior art of record does not disclose the following in combination with the independent and interceding claims limitations: wherein the inside rod is a first inside rod, and further including an intermediate rod positioned between the first inside rod and a second inside rod, the intermediate rod to be at least partially within the first opening or the second opening of the first inside rod and the first opening or the second opening of the second inside rod, the tabs of the first inside rod and the tabs of the second inside rod at least partially surrounding the intermediate rod. 
Regarding Claim 13, Gutta (US 2015/0050122).  Gutta discloses the axial flow turbomachine having variable stator vanes and associated turnbuckle link-gages 100 (read paras. 0002-0003; see Fig. 1).  Gutta teaches the outside rod(s) 112 and 114 as a threaded rod.  The threads of the outside rod are essential to the operation of the turnbuckle link-gage, i.e. the threads of the rod determine the length of the turnbuckle link-gages 100, and no reasonable combination is found to make the modification of making the outside rod(s) threadless.
Claims 14-20 are allowable at least by basis on claim 13.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741